DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 and 12-18 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
“The individual mounting components” in claim 4 lacks antecedent basis in the claims and renders claim 4 confusing.

Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent 

Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 17 is dependent on claim 16 and repeats claim 16; thus, it does not “specify a further limitation of the subject matter claimed” as required by Section 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of every modular impeller filling shoe configured to enable a change in function between a 2-chamber filling shoe and a 3-chamber filling shoe.  
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).

MPEP § 2164(II)(A)(3)(a)(ii).  “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.”  MPEP §  2163.02.  Although independent claim 1 recites “modular impeller filling shoe is built up modularly in order configured to enable a change in function between a 2-chamber filling shoe and a 3-chamber filling shoe,” yet it does not actually require any particular modular impeller filling shoe(s); and independent claims 8, 12, 13, 14 and 15 only require 2-chamber filling shoe comprising a filling vaned wheel and a proportioning vaned wheel, the 3-chamber filling shoe comprising a filling vaned wheel, a proportioning vaned wheel-and a feeding vaned wheel.  In any filling shoe with any configuration that allows modularity of wheels/impellers.  Yet, the specification discloses a single embodiment (Figs. 1-16).  The Office could not find prior art that taught or suggested modular wheels/impellers for impeller filling shoes in rotary presses.  Nor prior art that taught or suggested 3-chamber filling shoes (c.f. US 10471674 (“According to another embodiment, at least one third rotatably driven stirrer blade wheel can be arranged in the filling chamber, wherein the at least one third stirrer blade wheel can differ from the first and/or second stirrer blade wheel in terms of its geometry, and/or its direction of rotation, and/or its rotary speed. With respect to this stirrer blade wheel, the same embodiments can exist as explained above with regard to the first and/or second stirrer blade wheel. ¶ At least one additional filling chamber of the filling apparatus can be provided above or to the side of the (first) filling chamber. At least one additional rotatably driven stirrer blade wheel can be arranged in the least one additional filling chamber.”).  In other words, Applicants claims are directed to a new/emerging technology of modular impeller filling shoes in rotary presses, yet fail to provide any other species of modular impeller filling shoe other than their single embodiment.  Thus, the specification fails to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the very broad invention of the claims.

Prior Art
	The following prior art is considered pertinent: US 10471674; DE 202007002707;
EP 2551099; FR 1334257.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743